PARKER, Judge.
This is a criminal action in which defendant was given a suspended sentence after he was found guilty in the District Court of a misdemeanor charge contained in a criminal summons. Defendant did not appeal from the judgment which imposed that sentence. After the judgment was entered, for some reason not apparent on this record, the case was given a different file number. The assignment of a new file number could not and did not change the action from criminal to civil. Defendant now attempts to appeal to this Court from an order subsequently entered in the same criminal proceeding.
The jurisdiction of the Court of Appeals to review upon appeal decisions of the several courts of the General Court of Justice is controlled by Article 5 of G.S. Ch. 7A. No appeal lies to this Court from an order or judgment entered in a criminal action in the District Court. Appeals in such cases are to the Superior Court. G.S. 7A-290. Therefore, the purported appeal in the present case must be dismissed.
Although the attempted appeal must be dismissed, we do observe that when a probationer is charged with violating a condition of his probation, the procedure provided in G.S. 15A-1345 (formerly in GS 15-200.D should be followed rather than a proceeding to hold him in contempt.
*41We also observe that a general verdict of “guilty” or “guilty as charged” to a valid charge of violation of G.S. 49-2 is adequate as a finding of paternity. See, State v. Ellison, 230 N.C. 59, 52 S.E. 2d 9 (1949).
For the reason above stated, defendant’s purported appeal is
Dismissed.
Judges ARNOLD and WEBB concur.